DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 
Claims 26-30 are hereby amended as follows:
Claims 26- 30 are cancelled as non-elected claims.

Allowable Subject Matter

Claims 1, 6-12, 16, 19, 23 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the electron injection layer is formed from a composition containing a solution containing one of N,N'-dimethylethyleneurea, N,N-dimethylacetamide, and N,N'-dimethylpropyleneurea and a metal sodium monomer, and an Ag paste, and wherein the electron injection layer is a top layer of the organic electroluminescent device”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the emitting material layer and the electron injection layer are formable by coating, wherein the electron injection layer is formed from a composition containing a solution containing one of N,N'-dimethylethyleneurea, N,N-dimethylacetamide, and N,N'- dimethylpropyleneurea and a metal sodium monomer, and an Ag paste, and wherein the encapsulation film contacts the electron injection layer”, with combination of remaining features, as recited in claim 12.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the emitting material layer and the electron injection layer are formable by coating, wherein the electron injection layer is formed from a composition containing a solution containing one of N,N'-dimethylethyleneurea, N,N-dimethylacetamide, and N,N'- dimethylpropyleneurea and a metal sodium monomer, and an Ag paste, and wherein the encapsulation film contacts the electron injection layer”, with combination of remaining features, as recited in claim 19.

PIEH et al (US 2016/0181562 A1) discloses organic light emitting diode includes first and second electrodes and on a substrate, and first and second emission portions and between the first electrode and the second electrode and first emission portion may include a first hole transporting layer (HTL) , a first emitting layer (EML), a second emitting layer (EML), and a first electron transporting layer (ETL)  (Fig [2], Para [0080-0088]).

However, PIEH fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 12 and 19.

Claims 6-11, 16, 23 and 31-32 are allowed as those inherit the allowable subject matter from clams 1, 12 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898